Name: Commission Regulation (EEC) No 1871/86 of 17 June 1986 on exemption from the co-responsibility levy of cereals in stock at the end of the 1985/86 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  distributive trades
 Date Published: nan

 No L 162/ 18 Official Journal of the European Communities 18 . 6 . 86 COMMISSION REGULATION (EEC) No 1871/86 of 17 June 1986 on exemption from the co-responsibility levy of cereals in stock at the end of the 1985/86 marketing year Stocks held by governments on 30 June 1986 by way of security stocks shall be assimilated into intervention stocks . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 4 thereof, Whereas, in accordance with the provisions of Article 4 of Regulation (EEC) No 2727/75, a co-responsibility levy to be borne by producers of cereals, collected on all cereals processed, exported or bought in during the 1986/87 marketing year, is to be introduced as from 1 July 1986 ; Whereas stocks of cereals from harvests prior to 1986 held on 30 June 1986 by trade and processing under ­ takings and intervention agencies were purchased without regard to the co-responsibility levy arrangements ; whereas the burden of that levy cannot therefore be passed on to the producer ; whereas provisions should accordingly be made to exempt the quantities concerned from payment of the co-responsibility levy ; whereas, for that purpose, a mechanism should be introduced to record stocks of cereals existing at the end of the 1985/86 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Cereals, Article 2 1 . To qualify for the exemption provided for in Article 1 , applicants must have lodged, by registered letter, telex or telegram forwarded by 7 July 1986 at the latest, an application for exemption with the competent authority of the Member State in whose territory the stocks are held. 2. The application provided for in paragraph 1 must contain at least the following details and declarations :  the type of cereal ,  the quantity,  the place of storage,  a declaration to the effect that the cereal : (a) does not come from the 1986 harvest ; (b) was harvested in the Community. Article 3 1 . In France, Greece, Italy and Spain, stocks of cereals other than maize in respect of which an application for exemption is lodged in accordance with Article 2 may not exceed the quantity of the said cereals on the previous 31 May, as declared to the competent authority of the Member State concerned by registered letter, telex or tele ­ gram forwarded by 13 June 1986 at the latest. Cereals purchased between 1 and 30 June 1986 shall be exempt only on condition that the applicant provides evidence that the said cereals come from either an inter ­ vention agency or stocks existing on 31 May as declared in accordance with the first subparagraph . 2. The quantities of cereals other than maize to be exempted on 30 June 1986 in France, Greece, Italy and Spain shall be determined by reference to stocks held on 31 May 1986, as declared in accordance with paragraph 1 :  with the addition of any quantities of cereals from previous harvests purchased between 1 and 30 June 1986 coming from an intervention agency or from stocks declared in accordance with paragraph 1 ,  less any quantities of cereals processed or sold on the Community or export market between 1 and 30 June 1986. HAS ADOPTED THIS REGULATION : Article 1 Stocks of cereals as listed in Article 1 (a) and (b) of Regu ­ lation (EEC) No 2727/75 from harvests prior to 1986 which :  are owned by trade and processing undertakings on 30 June 1986 and are held by the latter on 7 July 1986 at the latest,  are held by intervention agencies on 30 June 1986, shall be exempt from the co-responsibility levy fixed for the 1986/87 marketing year. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 139, 24. 5. 1986, p. 29 . 18 . 6 . 86 . Official Journal of the European Communities No L 162/ 19 Article 4 Where stocks of cereals other than maize harvested in France, Greece, Italy or Spain are held in another Member State on 7 July 1986, the exemption shall apply only on condition that the applicant provides evidence that the said cereals :  were purchased within the Community on 31 May 1986 at the latest, or  come from a French, Greek, Italian or Spanish inter ­ vention agency or from stocks existing in France, Greece, Italy or Spain on 31 May which were declared in those countries in accordance with Article 3 ( 1 ). The applicant shall be required to submit a statement of sale certified by the competent French, Greek, Italian or Spanish authorities. Article 5 1 . For the purpose of applying this Regulation, the competent authority of each Member State shall carry out the requisite controls . To that end it shall adopt all measures required to take account of the special condi ­ tions applying within its territory, in particular as regards changes in stocks and movements thereof and the period during which they are subject to controls . It may also lay down shorter time limits for the provision by applicants of information in accordance with Articles 2 and 3 . 2. The competent authority of each Member State shall issue a certificate of eligibility for exemption from the co-responsibility levy in respect of the quantities declared in compliance with this Regulation . Extracts of such certi ­ ficates may be issued . 3 . Member States shall notify the Commission, by 31 August at the latest, of exempted quantities, and, by the following 31 January at the latest, provide a report on the application of this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1986. For the Commission Frans ANDRIESSEN Vice-President